DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the inadvertent drafting error of "at least one an" in line 2. When addressing this issue please make the relevant limitation consistent with the "the equation" set out in claim 3's line 5, e.g., by reciting "the at least one equation."
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
claim 1's "calculation means" in line 12 (no structure exists in the specification); and
claim 5's "adjusting means" in line 8 (interpreted consistent with Figure 1's adjusting means 5 and [0048] of Applicant's original specification filed on 10/12/2020).
claim 6's "adjusting means" in line 5 (interpreted consistent with Figure 1's adjusting means 5 and [0048] of Applicant's original specification filed on 10/12/2020).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites "a calculation means" is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification fails to s provide sufficient corresponding 
Claims 2–5 fail to remedy the above deficiencies and are rejected for the same reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., "stretched films, " are part of the claimed invention.  See MPEP § 2173.05(d).
The Examiner recommends removing ", in particular stretched films," to overcome this rejection. 
Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claim 1 recites "both edges" in line 2. This limitation lacks antecedent basis. Additionally or alternatively, one of ordinary skill in the art would understand that a film can have any number of edges. If a film is circular it will have one edge. If the film is rectangular it will have four edge. One of ordinary skill in the art is unable to ascertain which of the potential multiple edges of a film the Applicant intended to reference.
Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claim 1 recites "the film" in line 2. This limitation lacks antecedent basis. Additionally or alternatively, this limitation is also indefinite because it is unclear which of the "extruded films" (see claim 1's line 1) the Applicant intended to reference.
Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claim 1 recites "the longitudinal transport direction of the film" in lines 3 – 4. Recitation of "the longitudinal transport direction" lacks antecedent basis. Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claim 1 recites "the lateral position of one respective edge" in line 5. The recitation of "the lateral position" lacks antecedent basis. Further, the recitation of "one respective edge" is indefinite because one of ordinary skill in the art is unable to ascertain whether the Applicant intended the "both edges" (see claim 1's line 2) or some edge. 
Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claim 1 recites "the spatial relation" in line 9. This limitation lacks antecedent basis.
Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claim 1 recites "a respective lateral position at the neck and portion" in line 10. The recitation of "respective" this indefinite because it is unclear what structural features are 
Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claim 1 recites "the basis" in line 10. This limitation lacks antecedent basis.
Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claim 1 recites "the two lateral positions of the edges of the neck-in portion" in line 11. The recitation of "the two lateral positions" lacks antecedent basis.
Claim 1 recites "calculation means." The recitation of “calculation means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks a disclosure of a "calculation means." Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 – 5 are rejected for the same reasons via their dependency on claim 1.
Claim 2 recites "the width" in line 2. This limitation likes antecedent basis.
Claim 2 recites "taking into account a width of an opening of the extrusion width" in lines 6 – 7. One of ordinary skill in the art is unable to ascertain how this further narrows the determination step set out in claim 2. Restated differently, when searching for "determining the spatial relation between the at least one lateral position at the extrusion lip and the respective lateral position at the neck-in portion on the basis of the width of the film along the first line" one of ordinary skill in the art is unable to figure out when such a determine "tak[es] into account a width of an opening of the extrusion lip" or does take a width of an opening of the extrusion lip into account. 
Claim 3 recites "the extruded film" in line 5. First, this limitation is indefinite because one of ordinary skill in the art is unable to ascertain which of the "extruded films" (see claim 1's line 1) the Applicant intended to reference. Further, an ordinary reading of claim lead to the conclusion that "the extruded film" should have recited "the reference film." 
Claim 3 recites "correcting the functional relationship on the basis of the two lateral positions of the edges of the neck-in portion of the film or on the basis of the width of the film and determining the spatial relation between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion using the corrected functional relationship" in lines 7–11. This limitation is indefinite for multiple—compounding— reasons. 
The recitations of "the functional relationship," "the basis," "the two lateral positions," and "the edges" lack antecedent basis or unclearly reference other language with is already set out;
The recitation of "the film" in line 8 is indefinite because it is unclear whether the Applicant intended to reference one of the "extruded films" (claim 1's line 1), the "reference film" (claim 3's line 4), or "the extruded film" (claim 3's line 5);
The recitations of "the width" in lines 8–9, "the film" in line 9 are unclear for reasons similar to that identified immediately above;
The recitation of "and determining…" in line 9 is indefinite because it could be read as part of the "or on the basis of the width of the film" or as a stand alone limitation. Does the claim encompass an embodiment where " correcting the functional relationship on the basis of the two lateral positions of the edges of the neck-in portion of the film" occurs and not the subsequent determination step. 
The recitation of "the spatial relation" lacks antecedent basis or is unclear as to which of the previous spatial relations the Applicant intended to reference.
The recitation of "between at least one lateral position at the extrusion lip" in lines 9 and 10 is indefinite because it is unclear whether the Applicant intended to reference the same lateral position set out in claim 1's line 9 or claim 3's line 3.
 In view of the foregoing the recitation of " a respective lateral position at the neck-in portion using the corrected functional relationship" is considered indefinite as well for the at least some of the same reasons. 
Claim 4 recites "the extruded film" in line 2 and "the film" in line 4. One of ordinary skill in the art is unable to ascertain which of the "extruded films" (see claim 1's line 1) or "the film" (see claim 1's line 2) the Applicant intended to reference.
Claim 4 recites "at least one lateral position at the extrusion lip" in lines 2 – 3. One of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the same at least one lateral position of the extrusion lip set out in claim 1's lines 9 – 10 or eight different lateral position.
Claim 4 recites "the border region" in line 3. This limitation lacks antecedent basis.
Claim 4 recites "the first and/or second lateral side" in line 3. This limitation lacks antecedent basis.
Claim 4 recites "the lateral position of the mark at the neck-in portion" in line 5. This limitation likes antecedent basis.
Claim 5 recites "the width" in line 2. This limitation lacks antecedent basis.
Claim 5 recites "respective adjustment means" in line 8. One of ordinary skill in the art is unable to ascertain the least number of adjustment means captured by claim 5.
Claim 5 recites "the basis" in line 9. This limitation lacks antecedent basis.
Claim 5 recites "the two lateral positions" in line 9. This limitation lacks antecedent basis.
Claim 5 recites "the width" in line 10. This limitation lacks antecedent basis.
Regarding claim 6, the two recitations of "in particular" (see lines 1 and 2) render the claim indefinite because it is unclear whether the limitations following the phrase, i.e., "for automatically controlling the thickness of extruded films" and "of stretched films," are part of the claimed invention.  See MPEP § 2173.05(d).
The Examiner recommends removing " in particular for automatically controlling the thickness of extruded films, in particular of stretched films," to overcome this rejection. 
Claim 6 recites "the local width" in line 5. This limitation lacks antecedent basis. 
Claim 6 recites "the extrusion lip" in line 6. This limitation lacks antecedent basis.
Claim 6 recites "the basis" in line 6. This limitation lacks antecedent basis.
Claim 6 recites "the extruded film" in line 7. One of ordinary skill in the art is unable to ascertain which of the extruded films (see claim 6's line 4) the Applicant intended to reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
"detecting continuously the lateral position of one respective edge of the neck- in portion of the film…determining the spatial relation between at least one 
"determining the width of the film along the first line on the basis of the two lateral positions of the edges of the neck-in portion of the film, and determining the spatial relation between the at least one lateral position at the extrusion lip and the respective lateral position at the neck-in portion on the basis of the width of the film along the first line taking into account a width of an opening of the extrusion lip" in claim 2; 
"storing at least one an equation defining a relationship between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion for a reference film having a specific width and thickness at the extrusion lip, wherein the equation is defined for a specific material of the extruded film; and correcting the functional relationship on the basis of the two lateral positions of the edges of the neck-in portion of the film or on the basis of the width of the film and determining the spatial relation between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion using the corrected functional relationship" in claim 3;
"receiving thickness information of the film along a second line substantially parallel to the first line, wherein the second line is at the same position as the first line or at a position spaced apart from the first line downstream in the longitudinal transport direction; and generating control signals for controlling respective adjusting means of the extruder on the basis of the thickness information and the two lateral positions of the edges of the neck-in portion of the film or the width of the neck-in portion of the film" in claim 5;
"automatically analyzing extruded films; and controlling individual adjusting means for adjusting the local width of respective portions of the extrusion lip of the film extruder on the basis of the analysis of the extruded film" in claim 6
This judicial exception is not integrated into a practical application because the claims are directed to a generic film extruder that is not meaningfully limited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Claim 1's extruder, extruder lip and using two edge detectors being arranged along a first line substantially transversal to the longitudinal direction and being spaced from each other by a specific distance" are well-understood, routine, and conventional within the art. 
This is evidenced by TOYO JP H1177805 (of record) (03-1999) (reference being made to the attached machine translation) TOYO teaches: extruder having a lip (Figure 3, 16) and two edge detectors (12L and 12R; See [0024]’s “The edge end position detection sensors 12R and 12L are fixed, and the position of the edge end of the traveling film 10 is detected by a photoelectric sensor or the 
Claim 4's "creating at least one mark on the extruded film at least one lateral position at the extrusion lip in the border region of the first and/or second lateral side of the film; and detecting the lateral position of the mark at the neck-in portion" is insignificant extra-solution activity (see MPEP 2106.05(g)(3)).
Claim 5's recitation of "adjusting the width of respective portions of the extrusion lip of the extruder; receiving thickness information of the film along a second line substantially parallel to the first line, wherein the second line is at the same position as the first line or at a position spaced apart from the first line downstream in the longitudinal transport direction; and generating control signals for controlling respective adjusting means of the extruder on the basis of the thickness information and the two lateral positions of the edges of the neck-in portion of the film or the width of the neck-in portion of the film." (see MPEP 2106.05(g)(3)). Please note that this claim does not 
Claim 6's "controlling individual adjusting means for adjusting the local width of respective portions of the extrusion lip of the film extruder on the basis of the analysis of the extruded film" does not amount to more than a recitation of the words "apply it" because the claim recites only the idea of a solution or outcome (see MPEP 2106.05(f)(1))) and generically recites an effect of the judicial exception or claims every mode of accomplishing that effect (see MPEP 2106.05(f)(3))). 
This feature is disclosed by TAMURA JP 2010167584 (of record) (08-2010) (with reference being made to the machine translation made of record on 10/12/2020) TAMURA discloses a gauging instrument (Figure 6's 7) configured to measure a thickness of the film (¶87) along a line (see Figure 6) and a plurality adjusting means (30; [0019–21]; this is consistent with Applicant's ¶39 ) plurality of adjusting means which are capable of adjusting ([0019] and [0026]) the width of respective portions of the extrusion lip of the extruder (via 3b-1; [0018]). 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAMURA JP 2010167584 (of record) (08-2010) (with reference being made to the machine translation made of record on 10/12/2020)
	As to claim 6, TAMURA discloses a method for automatically controlling a film extruder, comprising the steps of:
	automatically analyzing extruded films (¶23–25); and controlling individual adjusting means (30; ¶18–20) for adjusting the local width of respective portions of the extrusion lip of the film extruder on the basis of the analysis of the extruded film (¶21–23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA JP 2010167584 (of record) (08-2010) (with reference being made to the machine translation made of record on 10/12/2020) in view of TOYO JP H1177805 (of record) (03-1999) (reference being made to the attached machine translation).
As to claim 1, TAMURA discloses a method for automatically analyzing extruded films wherein a neck-in portion is formed at each of both edges of the film at a specific distance from an extrusion lip of a film extruder along the longitudinal transport direction of the film, comprising the following steps :
	detecting continuously the lateral position of one respective edge of the neck- in portion of the film (¶86–87); and
	determining the spatial relation between at least one lateral position at the extrusion lip and a respective lateral position at the neck-in portion on the basis of the two lateral positions of the edges of the neck-in portion of the film using a calculation means (¶87).
TAMURA fails to disclose using two edge detectors being arranged along a first line substantially transversal to the longitudinal direction and being spaced from each other by a specific distance.
TOYO teaches using two edge detectors ((12L and 12R; See [0024]’s “The edge end position detection sensors 12R and 12L are fixed, and the position of the edge end of the traveling film 10 is detected by a photoelectric sensor or the like.”)  being arranged along a first 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate TOYO’s teachings with TAMURA’s disclosure for the benefit of obtaining an accurate profile of the film’s thickness with reference to the edge of the film (as taught by TOYO at [0027]) to reduce the number of breaks in the film caused by edge thickness defects (as taught TOYO at [0029]).
	As to claim 2, TAMURA and TOYO make obvious the method according to claim 1, further comprising:
TOYO further teaches determining the width of the film along the first line on the basis of the two lateral positions of the edges of the neck-in portion of the film; and determining the spatial relation between the at least one lateral position at the extrusion lip and the respective lateral position at the neck-in portion on the basis of the width of the film along the first line taking into account a width of an opening of the extrusion lip. (¶26 and 29). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of TOYO into TAMURA's disclosure for the benefit of obtaining an accurate profile of the film’s thickness with reference to the edge of the film (as taught by TOYO at [0027]) to reduce the number of breaks in the film caused by edge thickness defects (as taught TOYO at [0029]).
	As to claim 3, TAMURA and TOYO make obvious the method according to claim 1.
	TAMURA teaches obtaining the thickness profile from measured data (¶26) from a measuring device (7 at ¶30), establishing a corresponding relationship between the lip actuators and the width of the film (¶31 and 31) taking into consideration the amount of shrinkage of the 
	This disclosure is considered to arrive at or make obvious the limitations of claim 3. 
	As to claim 4, TAMURA and TOYO make obvious the method according to claim 1, further comprising the steps of:
	TAMURA  discloses creating at least one mark on the extruded film at least one lateral position at the extrusion lip in the border region of the first and/or second lateral side of the film (Figures 7–8; ¶71 and ¶79 and ¶82); and detecting the lateral position of the mark at the neck-in portion (7; ¶33–36). 
	As to claim 5, TAMURA and TOYO make obvious the method according claim 1, further comprising the steps of:
	TAMURA further discloses 
	adjusting the width of respective portions of the extrusion lip of the extruder (¶17–18);
	receiving thickness information of the film along a second line substantially parallel to the first line, wherein the second line is at the same position as the first line or at a position spaced apart from the first line downstream in the longitudinal transport direction (¶86–87); and
	generating control signals for controlling respective adjusting means of the extruder on the basis of the thickness information and the two lateral positions of the edges of the neck-in portion of the film or the width of the neck-in portion of the film (¶45–46; Which the operator then carries out ¶19–20 before fine adjustment is carried out by the controller (¶21–23)).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743